LECHE, J.
W. H. Foote obtained from the defendant an insurance benefit certificate on May 28, 1921, payable to his four children, and died in the month of September, 1922. Defendant has no direct interest in the present suit by the four children of Foote, except to the extent that the fund of five hundred dollars for which it virtually admits its liability, he paid to the proper person or persons. The contest is between plaintiffs and Aline Foote, widow of W. H. Foote by his second marriage.
It seems that after the benefit certificate was issued to Foote, in May 1921, there was held the latter part of June, 1921, a convocation of the defendant Grand Lodge, at which it was decided that benefit certificates should bear the names of beneficiaries. In conformity with this action of the Grand Lodge, all subordinate Lodges were accordingly notified and the members were ordered to give the names of their beneficiaries by affidavits sworn to in the presence of a notary public, and to pay fifty cents to the grand secretary for a rider to be attached to each certificate in which the names were to be written, W. W. Solite, Secretary of the subordinate lodge located in Opelousas, of which W. H. Foote was a member, took it upon himself to forward to the grand lodge in Shreveport, the name of Aline Foote who was then the wife. of W. H. Foote, as beneficiary of Foote’s certificate. The evidence *369leaves no dqubt that Foote never designated his wife as his beneficiary and that as soon as - he discovered the error made by Solite, local secretary, he wrote the latter and gave him a list of the names of his four children. Pending the correspondence between Solite and the secretary of the grand lodge and before a rider drawn up in conformity with the wishes of Foote could be issued by the grand secretary in compliance with the new regulation of the grand lodge, Foote departed this life.
It must be observed that the question involved does not relate to a change of beneficiary nor to the manner and form in which such change should be demanded and effected. Foote never contemplated a change in the beneficiary of his insurance. Wliat he was requested to do and what he was willing to do, was to specify the names, of the beneficiaries whom he had then ■ already designated as his “four children”. At the time he first made such designation .as his “four children”, it is not disputed that this was sufficient. It was the defendant grand lodge which required by a by-law subsequently adopted, that the names of these four children should be specifieially mentioned. Therefore the jurisprudence in regard .to a change of beneficiary, which has not been regularly and legally executed, has no bearing Upon this case.
The error in carrying out the by-laws adopted by the grand lodge in June .1921, was made by Solite who was acting as agent of the grand lodge and not as agent of Foote', "and it would be unconscionable, to hold Foote responsible, for such error..
We believe the judgment appealed from which is in favor of plaintiff should be affirmed and
It is so ordered.